948 F.2d 1291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.David RATCLIFF, Defendant-Appellant.
No. 91-5691.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1991.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
David Ratcliff, a federal prisoner, appeals the sentence imposed by the district court following his guilty plea to drug related charges.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not necessary.   Fed.R.App.P. 34(a).   In addition, counsel for all parties have waived oral argument.


2
In March 1991, Ratcliff pled guilty pursuant to a plea agreement to one count of conspiracy to distribute and possess marijuana with intent to distribute in violation of 21 U.S.C. § 846.   At sentencing, the district court determined that Ratcliff's total offense level was sixteen and that he had a criminal history category of one.   This resulted in a sentencing guideline range of twenty-one to twenty-seven months.   The district court departed downward from the sentencing guideline range based upon the government's substantial assistance motion made pursuant to U.S.S.G. § 5K1.1 and sentenced Ratcliff to fifteen months imprisonment.   Thereafter, he filed a timely appeal, asserting that the district court erred when it did not reduce his total offense level by four levels for being a minimal participant in the offense pursuant to U.S.S.G. § 3B1.2.


3
Upon review, we conclude that the district court's denial of the minimal participant reduction to Ratcliff was not clearly erroneous.   See United States v. Perry, 908 F.2d 56, 58 (6th Cir.), cert. denied, 111 S.Ct. 565 (1990);   United States v. Williams, 894 F.2d 208, 213-14 (6th Cir.1990).   Ratcliff failed to meet his burden of showing by a preponderance of the evidence that he was entitled to a reduction as a minimal participant pursuant to U.S.S.G. § 3B1.2.   See United States v. Rodriguez, 896 F.2d 1031, 1032-33 (6th Cir.1990).


4
Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation